Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 01, 2021

The Court of Appeals hereby passes the following order:

A22A0550. IN THE INTEREST OF J. R. C., A CHILD (FATHER).

      The above-styled appeal was docketed on November 2, 2021, and appellant’s
brief was due on November 22, 2021. See Court of Appeals Rule 23 (a). No brief was
filed by that date. On November 29, 2021, appellant filed a “Motion Requesting Out
of Time Extension in Time to File Applicant’s Brief for Good Cause Shown.”
Appellant’s motion for an out of time extension is DENIED. And because appellant
did not file a timely brief and did not request an extension of time before the brief was
due, see Court of Appeals Rule 16 (b), this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/01/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.